NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

EDWIN LEON WILLIAMS,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-517
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 18, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.



PER CURIAM.

             Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter

v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Pleas v. State, 41 So. 3d 980 (Fla. 1st

DCA 2010); Lykins v. State, 894 So. 2d 302 (Fla. 3d DCA 2005); Thomas v. State, 778
So. 2d 429 (Fla. 5th DCA 2001); Bloodworth v. State, 504 So. 2d 495 (Fla. 1st DCA

1987).



NORTHCUTT, VILLANTI, and LaROSE, JJ., Concur.